Citation Nr: 0704428	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating action of the Department of Veterans' 
Affairs (VA) Regional Office (RO) located in Houston, Texas.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Tinnitus had its onset in military service.


CONCLUSION OF LAW

Tinnitus was incurred in military service.  38 U.S.C.A. § ; 
38 C.F.R. § 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 
3.303, 3.307 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Because of the favorable outcome in 
this case, any failure by VA to comply with VCAA is harmless 
error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  In a letter dated in June 2006, the veteran was 
provided with Dingess notice.  

The veteran is seeking service connection for tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In the present case, the veteran served in Vietnam as a 
machine gunner.  His exposure to acoustic trauma is conceded.  
Service medical records  are silent for a ringing or buzzing 
in his ears.  

The veteran's claim for service connection for tinnitus was 
received in May 2003.  

In December 2003, the veteran was afforded a VA audiology 
examination.  He gave a history of having been a machine 
gunner in service.  Post service, he was employed as a deputy 
sheriff and was exposed to gun fire.  He related that 
tinnitus occurred about four times a week.  He described 
tinnitus as high-pitched with a buzzing quality.  The 
audiologist made no diagnosis, stating that the test 
responses were inconsistent.  

A VA audiology examination was performed in April 2006.  The 
veteran reported a history consistent with that given in 
December 2003.  The audiologist remarked that the veteran 
denied tinnitus.  However, she concluded that it was as least 
as likely as not that the veteran's hearing loss had its' 
origin in service.

In November 2006, the veteran appeared and presented 
testimony at a Travel Board hearing.  When questioned about 
his denial of tinnitus at the April 2006 VA audiology 
examination, the veteran averred that he did not understand 
the question regarding tinnitus posed by the audiologist, but 
that he had been experiencing tinnitus since 1970.  

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise on the question of whether the 
veteran's current tinnitus is etiologically related to his 
exposure to excessive noise over a prolonged period of time 
while serving in Vietnam. With the resolution of reasonable 
doubt in the veteran's favor, service connection for tinnitus 
is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.

ORDER

Service connection for tinnitus is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


